Case 19-81012-CRJ13   Doc 7    Filed 04/03/19 Entered 04/03/19 09:38:00   Desc Main
                              Document      Page 1 of 4
Case 19-81012-CRJ13   Doc 7    Filed 04/03/19 Entered 04/03/19 09:38:00   Desc Main
                              Document      Page 2 of 4
Case 19-81012-CRJ13   Doc 7    Filed 04/03/19 Entered 04/03/19 09:38:00   Desc Main
                              Document      Page 3 of 4
Case 19-81012-CRJ13   Doc 7    Filed 04/03/19 Entered 04/03/19 09:38:00   Desc Main
                              Document      Page 4 of 4
